Citation Nr: 0332326	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-08 467	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the veteran is eligible for nonservice-connected 
pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel  




INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985 and was discharged from the reserves in August 1988.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The RO denied entitlement to nonservice-connected 
pension benefits.  The veteran submitted a timely notice of 
disagreement in December 1995, but the RO did not issue a 
statement of the case.  In a July 1998 decision, the Board 
confirmed the denial of several service connection claims but 
failed to address the issue of pension benefits.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2000 order, the Court affirmed 
the decision of the Board as to matters considered by it.  As 
to the issue of entitlement to nonservice-connected pension 
benefits, the Court remanded the case for issuance of a 
statement of the case.  In July 2001, the Board remanded the 
case to the RO for compliance with the Court's order, and the 
RO issued the statement of the case in June 2002.  

In June 2003, the Board remanded the case to the RO for a 
hearing to be held before a member of the Board at the RO.  
The veteran did not report for the hearing, and the RO 
returned the case to the Board in September 2003.  In October 
2003, the veteran submitted medical evidence to the Board 
without a written waiver of consideration of that evidence by 
the RO.  The Board notes, however, that the evidence is not 
pertinent to the veteran's claim and its submission does not 
require that the case be returned to the RO for preparation 
of a supplemental statement of the case.  In addition, the RO 
recently forwarded to the Board duplicates of the same 
evidence as well as legal and financial documents submitted 
by the veteran.  Again, this evidence is not relevant to the 
issue before the Board and will not be considered in this 
decision.  




FINDING OF FACT

The veteran did not have active service during a period of 
war.  


CONCLUSION OF LAW

The veteran does not have basic eligibility for nonservice-
connected disability pension benefits.  38 U.S.C.A. §§ 101, 
1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim of entitlement 
to nonservice-connected disability pension benefits.  His DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, shows that he served on active duty from August 1982 to 
August 1985 and prior to August 1982 had 1 month and 23 days 
of inactive service.  The veteran has also submitted a copy 
of orders showing he was discharged from the Army ready 
reserve in August 1988.  

The veteran asserts that during the period from August 1982 
to August 1988, there were "peacetime war orders" from 
President Ronald Regan.  The veteran states that he was in 
Germany in 1984 when President Regan sent missiles to Germany 
and that his unit was on warlike status to guard the 
missiles.  

In order to establish entitlement to VA nonservice-connected 
pension benefits, a veteran must show:  (1) that he served 
during a period of war for a requisite period of time; (2) 
that he is permanently and totally disabled; and (3) that his 
income meets a certain income standard.  38 U.S.C.A. § 1521  
(West 2002); see Fischer v. West, 11 Vet. App. 121, 123  
(1998).  "Period of war" is defined as the Spanish-American 
War, the Mexican border period, World War I, World War II, 
the Korean conflict, the Vietnam era, the Persian Gulf War, 
and the period beginning on the date of any future 
declaration of war by the Congress and ending on the date 
prescribed by Presidential proclamation or concurrent 
resolution of the Congress.  38 U.S.C.A. § 101(11).  

The Vietnam era is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  In all 
other cases, it is the period beginning on August 5, 1964, 
and ending on May 7, 1975.  Id.  The Persian Gulf War is 
defined as the period beginning on August 2, 1990, and ending 
on the date thereafter prescribed by Presidential 
proclamation or by law.  38 U.S.C.A. § 101(33); 38 C.F.R. 
§ 3.2(i).  

In the present case, the veteran served on active duty from 
August 1982 to 1985 and was discharged from the Army reserves 
in August 1988.  There is, however, no recognized period of 
war between the end of the Vietnam era, May 7, 1975, and the 
beginning of the Persian Gulf War, August 2, 1990.  As there 
is no dispute as to the veteran's periods of service, the 
veteran's appeal for nonservice-connected pension benefits 
must fail because he did not have active service during a 
period of war, as defined by Congress.  Simply, there is no 
legal basis for the veteran's claim, and the appeal is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law is dispositive, the claim should be denied on 
the basis of the absence of legal merit).

The veteran's sole argument is that his unit was on warlike 
status while guarding missiles in Germany in 1984 and that 
the president issued "peacetime war orders" during the 
period from August 1982 to August 1988, which encompassed his 
active duty service and his service in the reserves.  
Congress has clearly defined "period of war," and the Board 
is bound by the law.  See 38 U.S.C.A. § 101(11).  The Board 
therefore finds that the veteran did not have active service 
during "a period of war" and concludes that he is not 
eligible for nonservice-connected pension benefits.  

In closing, the Board notes that on November 9, 2000, during 
the pendency of this appeal, Congress enacted the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified in pertinent part at 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  The VCAA also codified VA's duty to assist in 38 
U.S.C.A. § 5103A, which provides that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R. § 3.159 (2003).  

Although the VCAA was enacted while the veteran's appeal was 
pending and thus is potentially applicable to this appeal, 
the Court has held that in situations where "the law as 
mandated by statute, and not the evidence, is dispositive ... 
the VCAA is not applicable."  Mason v. Principi, 16 Vet. App. 
122, 132 (2002).  Mason involved a case very similar to the 
present one in that the appellant claimed entitlement to 
nonservice-connected pension benefits.  In that case, the 
Board denied the claim on the basis that the veteran did not 
have wartime service, and the Court affirmed holding that as 
Congress provided the definition of a period of war, the law, 
not the evidence, was dispositive, and as such, the VCAA was 
not applicable to that case.  Id.  The same analysis applies 
to the present case.  A review of the claims file reveals 
that in June 2002, the RO sent the veteran a letter notifying 
him of the VCAA, including what the evidence must show to 
establish his claim, what evidence or information was needed 
from him and what VA would do to assist his claim.  
Nevertheless, in light of Mason, to the extent that there are 
any deficiencies in this case regarding full compliance with 
the requirements under the VCAA, those arguments are moot.  


ORDER

The claim of eligibility for nonservice-connected disability 
pension benefits is denied.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



